Citation Nr: 1025714	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to service-connected diabetes mellitus, type 
II.

2.  Entitlement to an initial rating greater than 20 percent for 
neurogenic bladder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1964 to September 1967 and again from July 1970 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. The Veteran had a hearing before the Board in December 
2006 and the transcript is of record.

The case was brought before the Board in August 2007 and February 
2009, at which times the claims were remanded to allow the Agency 
of Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him VA 
examinations.  The case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board notes that this appeal stems in part from an increased 
rating claim for diabetes where all complications of diabetes 
were considered and rated in a September 2004 rating decision.  
In the rating decision, the RO denied, among other things, 
entitlement to service connection for diabetic retinopathy. The 
Veteran specifically appealed the claim of entitlement to service 
connection for diabetic retinopathy, which is currently before 
the Board here.  During the pendency of this appeal, however, to 
Veteran has indicated, to include during his hearing before the 
Board in December 2006, that he believes he has decreased visual 
acuity and other eye disease, to include glaucoma due to his 
diabetes mellitus, type II.  While the analysis in this decision 
is limited solely to the Veteran's perfected appeal seeking 
service connection for diabetic retinopathy, the Board notes the 
Veteran has raised issue with the current rating of his bilateral 
cataracts and entitlement to service connection for eye disease, 
to include glaucoma, throughout the pendency of this appeal.  
These eye claims are REFERRED to the RO for proper adjudication.

The issue of entitlement to an initial rating greater than 
20 percent for a neurogenic bladder is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.  


FINDING OF FACT

The Veteran does not currently have diabetic retinopathy.


CONCLUSION OF LAW

Diabetic retinopathy was not incurred in or aggravated by service 
and is not proximately due to or the result of any service-
connected disease or injury, to include diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in August 2005, May 2006, August 2007 and March 2009.  
Those letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The 2006, 2007 and 2009 letters explained how 
disability rating and effective dates are determined. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case because this appeal actually stems from a rating decision 
rating the Veteran's diabetes and any complications thereof 
rather than a filed claim by the Veteran.  However, the Veteran 
still has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, 19 Vet. App. 103.  
Although the notice provided to the Veteran in 2005 was not given 
prior to the first adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and a SOC was issued in 
February 2006 and subsequent SSOCs were provided to the Veteran 
in September 2008 and April 2010.  Not only has he been provided 
with every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions taken 
by VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination to obtain an opinion 
as to whether he has diabetic retinopathy related to his diabetes 
mellitus, type II.  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition has been medically diagnosed. 
This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection (Diabetic Retinopathy)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he has decreased visual acuity, and 
specifically diabetic retinopathy, secondary to his service-
connected diabetes mellitus, type II.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
See 38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

As explained in the introduction, the Veteran is already service-
connected for bilateral cataracts and specifically perfected an 
appeal here as to diabetic retinopathy.  Accordingly, although 
the Veteran has other diagnosed eye disorders, the Board's focus 
here is limited to whether the Veteran currently has diabetic 
retinopathy related to his diabetes mellitus, type II, or any 
other incident of his military service.  The Board concludes he 
does not.

The Veteran's service treatment records do confirm some 
complaints for blurry vision and difficulty reading, especially 
with regard to his right eye.  At that time, the Veteran 
indicated a familial history of cataracts, but was not found to 
have cataracts or any other eye disorder at that time.  Rather, 
the Veteran was prescribed glasses for reading and at all 
examinations throughout the Veteran's military career, he was 
indicated as having 20/20 vision.  Indeed, the Veteran served as 
a rotary wing pilot from July 1970 to July 1973 with an 
occupational history of helicopter pilot noted.  

After service, the Veteran's history of diabetes is well noted in 
the military records as of April 2000.  The Veteran's VA 
outpatient treatment records and private treatment records 
reflect diagnoses of bilateral cataracts and bilateral refractive 
error with presyopia, but no medical professional has ever 
diagnosed the Veteran with diabetic retinopathy.

The Veteran was afforded various diabetic and ophthalmological VA 
examinations throughout the pendency of this appeal, to include 
in March 2002, December 2003, July 2004, and, most recently, 
February 2009.  No medical professional has ever diagnosed the 
Veteran with diabetic retinopathy.  Indeed, all examiners 
indicate the Veteran does not have diabetic retinopathy upon 
physical examination. 

The Veteran indicated during his hearing before the Board in 
December 2006 that he believed one of his VA physicians indicated 
he had diabetic retinopathy.  The Board remanded this claim twice 
since the Veteran's testimony to ensure the claims folder 
included all relevant medical treatment records.  In reviewing 
the obtained records, there simply is no medical evidence that 
the Veteran currently has a diagnosis of diabetic retinopathy 
and, indeed, there are many VA physicians specifically opining to 
the contrary.  

The Board notes the United States Court of Appeals for Veterans' 
Claims (CAVC or "the Court") has held that the Veteran's claim 
may still prevail if the Veteran was diagnosed with a chronic 
disability during the pendency of the appeal, even if most recent 
medical evidence suggests the disability resolved.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  This claim, however, is 
distinguishable because although the Veteran has been diagnosed 
for other eye-related disorders, the Veteran has never been 
diagnosed with diabetic retinopathy during the pendency of this 
appeal.  

To the extent that the Veteran is himself asserting that he, in 
fact, does have a current disability as a result of in-service 
events, laypersons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as diagnoses 
and etiology of medical conditions. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). Thus, his statements, without more, 
do not constitute competent favorable evidence. See also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (Complaints of pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted). 

Service-connection first and foremost requires a diagnosis of a 
current disability.  In this case, there simply is no such 
evidence and indeed there is medical evidence to the contrary.  
Without a current diagnosis, service connection is not warranted.  
As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim. As such, the benefit-of-
the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to service-connected diabetes mellitus, type 
II, is denied.


REMAND

Despite the lengthy procedural history in this case, the Board 
regretfully concludes the claim seeking an initial rating greater 
than 20 percent for neurogenic bladder must once again be 
remanded because the AMC did not properly follow the Board's 
prior remand orders.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim was remanded in August 2007 by the Board to afford the 
Veteran a VA examination in relation to his neurogenic bladder 
claim.  A VA examination was afforded to the Veteran in August 
2008, but the Board could not assess whether the examination was 
adequate because at least one page was missing from the report 
when the claim returned to the Board in February 2009.  
Accordingly, the Board remanded the claim again in February 2009 
to obtain the complete VA examination report for the August 2008 
conducted VA examination. 

The August 2008 VA examination report now completely of record, 
the Board concludes that the examination is inadequate and does 
not adequately conform to the original August 2007 Board remand 
order.

In August 2007, the Board remanded the claim, in part, to afford 
the Veteran a urology examination to determine the Veteran's 
current complaints, manifestations and overall symptoms of his 
neurogenic bladder.  The rating criteria for this disability 
specifically require information on urinary frequency and voiding 
dysfunction.  

VA outpatient treatment records at the time of the August 2007 
remand indicated varying reports from the Veteran.  At times the 
Veteran complained of nocturia twice a night, and at other times, 
nocturia four times a night was claimed.  A December 2008 VA 
outpatient treatment record notes the Veteran claims he quit his 
job because of urinary frequency. 

During the Veteran's hearing before the Board, the Veteran 
testified that he urinates every 60 to 90 minutes during the day 
and anywhere from 5 to 7 times at night.  He further indicated he 
wears absorbent materials when away on lengthy trips away from 
home, changing the materials up to 6 times a day.  

The Veteran's testimony, however, was vague in terms of how often 
the Veteran wears absorbent materials and also in terms of the 
"usual" urinary frequency/voiding dysfunction his condition 
causes.  

His testimony, moreover, is in stark contrast to other medical 
records which are silent as to any mention of absorbent material 
usage and do not support a finding of nocturia seven times a 
night.  

The afforded August 2008 VA examination does little to reconcile 
the conflicting evidence.  The examiner does not address at all 
the specifics of the Veteran's urinary frequency.  Rather, the 
examiner merely lists "urinary frequency" as a manifestation of 
the Veteran's neurogenic bladder.  The examiner also notes the 
Veteran "...uses toilet paper in his britches" to accommodate 
leaks, but does not otherwise confirm the use of actual absorbent 
materials or indicate how often such materials are changed.  The 
examination report is also silent as to social and occupational 
impairment caused by the disability.  The examiner does indicate, 
however, that the Veteran's condition was likely to worsen to the 
point of requiring surgical intervention. 

In light of the conflicting evidence regarding the severity of 
the Veteran's disability and the specifics with regard to the 
manifestations of his disability, the Board concludes a new VA 
examination is warranted.

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for 
treatment of neurogenic bladder from the VAMC 
in Nashville, Tennessee from March 2009 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2. After obtaining the above medical 
evidence, to the extent available, schedule 
the Veteran for an appropriate VA examination 
to evaluate the current severity of his 
service-connected neurogenic bladder, to 
include explaining the specific 
manifestations of the Veteran's conditions, 
such as urinary frequency, nocturia, whether 
absorbent materials are used, how often 
changed, and so forth.  The examiner should 
reconcile his opinion and examination results 
with the Veteran's testimony before the Board 
in December 2006 and other VA outpatient 
treatment records indicating various 
manifestations.  The examiner should also 
comment on the overall affect his 
disabilities have on his employability and 
daily life.

3. After the above is complete, readjudicate 
the Veteran's claim.  The RO should also 
specifically consider whether referral for 
extraschedular considerations is warranted.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  The 
claim must be afforded expeditious treatment.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


